Exhibit 10.3

 
CHINA XD PLASTICS COMPANY LIMITED
 
November 27, 2009
 
China XD Plastics Company Limited
11 Broadway Suite 1004
New York, NY 10004
Telephone:   (212) 747-1118


 
Re:  China XD Plastics Company Limited - Lock-Up Agreement

 
Dear Sirs:
 
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of November
27, 2009 by and among China XD Plastics Company Limited (the "Company") and the
investors party thereto (the "Buyers"), with respect to the issuance of (i)
Series C Convertible Preferred Shares (the "Preferred Shares") convertible into
the Company's common stock, $0.0001 par value per share (the "Common Stock") and
(ii) two (2) series of warrants which will be exercisable to purchase shares of
Common Stock.  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.
 
In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the one
year anniversary of the Closing Date (the "Lock-Up Period"), the undersigned
will not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of or agree to dispose of, directly or indirectly, any shares of Common Stock,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder with respect to any shares of
Common Stock owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission, or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any shares of
Common Stock, owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, (collectively, the "Undersigned’s Shares").
 
In addition, during each of (i) the First Pricing Period and (ii) the Second
Pricing Period (each, as defined in the Purchase Agreement), the undersigned
shall not, and shall cause each of its affiliates and each of their respective
agents, not to, directly or indirectly, purchase any shares of Common Stock.
 
 

 

--------------------------------------------------------------------------------


The foregoing restriction is expressly agreed to preclude the undersigned or any
affiliate of the undersigned from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of the Undersigned’s Shares even if the Undersigned’s
Shares would be disposed of by someone other than the undersigned.  Such
prohibited hedging or other transactions would include, without limitation, any
short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.  For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first
cousin.  The undersigned now has, and, except as contemplated by clauses (i) and
(ii) above, for the duration of this Lock-Up Agreement will have, good and
marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever.  The undersigned also agrees and consents
to the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the Undersigned’s Shares except in compliance
with the foregoing restrictions.
 
The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.
 
This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.
 
This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  In furtherance of the foregoing, the internal laws
of the State of New York will control the interpretation and construction of
this Lock-Up Agreement, even if under such jurisdiction's choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.
 
Each of the Company and the undersigned hereby appoints Loeb & Loeb LLP with
offices at 345 Park Avenue, New York, New York 10154, as its agent for service
of process in New York.
 
 
 

--------------------------------------------------------------------------------





 
 
Very truly yours,

 
 
______________________________

 
Exact Name of Stockholder

 
 
______________________________

 
Authorized Signature

 
 
______________________________

 
Title

 
 
 
Agreed to and Acknowledged:


CHINA XD PLASTICS COMPANY LIMITED
 
 
 



 
 



By:  _______________________
        Name:
        Title:

 
 
 
 
 
 

--------------------------------------------------------------------------------

